Citation Nr: 0616322	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1972 to September 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2000 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A rating decision in May 2005 granted the veteran a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

In a statement received in December 2003, the veteran 
indicated that he desired to amend his claim to include 
entitlement to service connection for a sinus condition.  A 
rating decision in June 2004 denied service connection for a 
sinus condition.  The veteran filed a notice of disagreement, 
and the RO issued a statement of the case (SOC) in this 
matter in May 2005.  The cover letter mailed with the SOC 
advised the veteran that to perfect an appeal in this matter 
he had to file a substantive appeal.  He has not done so, and 
the issue of entitlement to service connection for a sinus 
disability is not before the Board.


FINDING OF FACT

Allergies were not manifested during the veteran's active 
service, and any current allergies are not shown to be 
related to service.


CONCLUSION OF LAW

Service connection for allergies is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has allergies that were 
manifested in service but were misdiagnosed in various ways, 
including as upper respiratory infections and common cold.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via April 2001 and July 2003 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The July 2003 letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claim.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Notably, the initial determination in this matter 
preceded enactment of the VCAA.  As the veteran has had 
content-complying notice since, and has had ample opportunity 
to participate in the adjudicatory process, the procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.

While the veteran did not receive any notice regarding 
ratings of service connected disabilities or effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private examination reports and 
treatment records.  In a statement dated in November 2005 the 
veteran requested an examination for his appeal.  Written 
argument received in March 2006 also indicated that it was 
the representative's belief that an examination was deemed 
necessary and that it would be of benefit to this case.  As 
there is no evidence, however, that he suffered a disease or 
event in service related to allergies, an examination for a 
medical opinion regarding a possible relationship between 
allergies and the veteran's military service is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  The veteran has not identified any 
further pertinent evidence that remains outstanding.  VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of this claim.

Factual background

A June 1973 service medical record reflects that the veteran 
complained of a cold for one day prior.  The record noted a 
diagnosis of URI.  A March 1974 service medical record 
indicates that the veteran complained of weakness, headaches 
and a stiff neck and a sore throat.  The impression was 
pharyngitis.  Another service medical record dated in March 
1974 reflects that the veteran complained of a sore throat 
and a headache that he had had for one day.  He also 
complained of sinus congestion at that time.  It was 
specifically noted that the veteran had no known allergies.  
The impression was viral syndrome.  The veteran's 
September 1974 separation examination noted no disability 
related to allergies.

On VA examination in July 1976, the veteran made no 
complaints related to allergies.  Examination of the nose, 
sinuses, mouth and throat revealed no findings related to 
allergies.  Respiratory examination was normal.

In his substantive appeal received in July 2000, the veteran 
indicated that on active duty he had thought he had only 
colds.  In retrospect he believed that he had had allergies 
all along..

At a January 2001 RO hearing, the veteran indicated that his 
allergies caused itchy eyes, a sore throat, eyes popping, and 
a runny nose.  He indicated that he had been weak and had 
fever and sneezing, and could not work.  He stated that he 
had such symptoms in service, and that pharyngitis had been 
diagnosed.  He indicated that the symptoms in service and his 
current symptoms were identical.

Private medical records dated in 1998 and 1999 reflect that 
the veteran was treated for problems with sinus congestion 
and a productive cough.  It was noted that he had complained 
of allergy-type symptoms.

VA medical records beginning in January 1998 reflect a 
diagnosis of allergies.  A record dated in January 1999 noted 
an etiology of allergic rhinitis and a record dated in 
September 1999 also revealed that the veteran had allergies.  
A VA medical record dated in October 1999 indicates that the 
veteran had allergic rhinitis diagnosed.  VA medical records 
dated in March and April 2004 indicate that the veteran was 
treated for allergies.  None of the aforementioned records 
contain an opinion regarding the etiology of the allergies or 
whether such disability was present in service.

In March 2004 VA received records (apparently dated in May 
1953) purporting to show that the veteran's condition at 
birth.  It was noted that he had had runny eyes since three 
days of age.  Allergies were not mentioned.  

Medical records from the Social Security Administration 
(apparently received in July 2005) contained no information 
pertaining to the disability on appeal.

Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

Service medical records reveal no findings related to 
allergies; in fact, a March 1974 service medical record 
specifically noted that veteran had no known allergies.  
Allergies were not noted (by complaint or findings) on 
service separation examination, nor on July 1976 VA 
examination (almost two years following service).  

The Board has reviewed the veteran's hearing testimony and 
statements submitted in support of his claim.  Although a 
claimant may testify as to symptoms he or she perceives to be 
manifestations of disability, he is a layperson, and medical 
diagnosis and nexus are medical questions that must be 
answered by a person with medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While medical records 
dated beginning in the 1990's reflect that the veteran has 
allergies, no medical professional has indicated that the 
current allergies were present in, or are related to, his 
service.  

In short, allergies were not manifested in service or at a 
time proximal to service.  They were not shown until many 
years following service, and there is no competent (medical) 
evidence of record suggesting that they might be related to 
the veteran's military service.  The preponderance of the 
evidence is against this claim, and it must be denied.


ORDER

Service connection for allergies is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


